DETAILED ACTION 
The present application, filed on 4/24/2018, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 11/15/2021.   



Status of Claims
Claims 16-35 are now pending and have been examined. Claims 1-15 have been cancelled.



Allowable Subject Matter
Claims 16-35 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system, a method and a computer program product for providing media collections with output interstitials. 

First, a first media collection is displayed and a second media collection is displayed after the first media collection. 

Second, in the case the second media collection has been previously viewed by the user, the is displayed immediately after the first media collection. 

Finally, in the case the second media collection has not been previously viewed by the user, and output interstitial is generated, thereby causing the output interstitial to display on user’s computer device

The invention provides a unique advantage in the area of providing options to user watching media collections to switch to an alternative collection when that collection has not been previously viewed. 

The references utilized during the prosecution, which have been made part of the record, are: Francisco et al (US 2016/0112740); Patton et al (US 2016/0034712); Allen et al (US 2017/0263030). 

Francisco discloses: A digital content distribution scheme allows for monitoring of a wide range of data, such as system and behavior events of audiences and playback devices, as well as environmental factors, such as those present at the playback venue. More “static” data may be considered, such as subscriptions, settings, bandwidth, and the like. Based upon the data considered, real or near-real time changes in the content provided to audiences may be made. The changes may be based upon predictions of audience interest made by prediction engine. The techniques may also allow for time-shifting and adaptation of content based upon playback times. 

Francisco however, does not disclose: determining a second media collection of the plurality of media collections to be displayed after the first media collection; causing, in a case where the second media collection has been previously viewed by the user, the second media collection to display on the computing device immediately after display of the first media collection. Furthermore, Francisco does not disclose: in a case where the second media collection has not been previously viewed by the user, generating an opt-out interstitial comprising information associated with the second media collection, and causing the generated opt-out interstitial comprising the information associated with the second media collection to display on the computing device after display of the first media collection. 

Patton discloses: A method for event detection and content surfacing, including: receiving a plurality of posts from a plurality of social networking systems; indexing each post; detecting an event within a geofence based on the post parameter values; identifying an event of interest based on the event parameter values; notifying a user account of the detected event when the detected event is determined to be of interest to the user account; aggregating event posts into a content stream for the user account; and facilitating user account interaction with and use of the event posts.. 

Patton however, does not disclose: determining a second media collection of the plurality of media collections to be displayed after the first media collection; causing, in a case where the second media collection has been previously viewed by the user, the second media collection to display on the computing device immediately after display of the first media collection. Furthermore, Patton does not disclose: in a case where the second media collection has not been previously viewed by the user, generating an opt-out interstitial comprising information associated with the second media collection, and causing the generated opt-out interstitial comprising the information associated with the second media collection to display on the computing device after display of the first media collection. 

Allen discloses: Systems and methods are provided for receiving, at a server computer, a plurality of content messages from a plurality of content sources, each content message comprising media content, for each of the plurality of content messages received, associating the media content with a predetermined media collection, and storing the content message in a database. The system and methods further providing for causing the plurality of content messages to be displayed on an operator device with other content messages associated with the media collection, determining that a predetermined trigger related to the media collection has been activated, updating an identifier of the media collection from a first indicator to a second indicator indicating an action needs to be taken on the media collection, and causing the updated identifier with the second indicator to be displayed on an operator device. 

Allen however, does not disclose: determining a second media collection of the plurality of media collections to be displayed after the first media collection; causing, in a case where the second media collection has been previously viewed by the user, the second media collection to display on the computing device immediately after display of the first media collection. Furthermore, Allen does not disclose: in a case where the second media collection has not been previously viewed by the user, generating an opt-out interstitial comprising information associated with the second media collection, and causing the generated opt-out interstitial comprising the information associated with the second media collection to display on the computing device after display of the first media collection. 

The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 16 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

The independent claim 16 would pass the eligibility test at Step 2A Prong One, because advertisements or promotions are not provided to users. Independent claim 16 does not fall into any of the abstract idea categories defined by the 2019 PEG. 

The independent claim 16 would also pass the eligibility test at Step 2A Prong Two. The gist of the claims is to provide users a mechanism to opt-out of a content collection. To do this, the application inserts an opt-out interstitial at certain points in the collection, based on pre-determined criteria. The claim element “generating an opt-out interstitial comprising information associated with the second media collection” can be construed as applying or using the judicial exception in some other meaningful way … (MPEP 2106.05(e)), thus integrating the identified abstract idea into a practical application. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claims 19 and 29 are directed to a system and a computer program product respectively, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because all three independent claims are similar in scope, the considerations for independent Claim 16 apply for the independent Claims 19 and 29 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622